Citation Nr: 0105648	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an upper 
respiratory infection with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active duty from August 1989 to March 1995.  
He also had approximately 3 years and 10 months of prior 
unverified service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

An April 1998 VA examination revealed a diagnosis of a nasal 
septal deformity.  It is unclear whether the veteran is 
claiming service connection for this condition.  It is 
requested that the RO contact the veteran in order to clarify 
this matter.


REMAND

The service entrance examination clinically evaluated all 
pertinent systems as normal.  The service medical records 
disclose the veteran was that thew veteran was treated for 
low back problems, upper respiratory infections, and 
headaches. 

A VA examination report dated in April 1998 contains an 
impression of back pain with x-ray evidence of grade 1 
spondylolisthesis which may have been chronic and which he 
may have had from youth.  His back symptoms were consistent 
with lumbar muscle strain and weakness.  He may have had some 
mechanical symptoms which were coming from the 
spondylolisthesis.  However, this could not be ascertained on 
this single examination.

A VA neurological examination in April 1998n revealed a 
diagnosis of vascular headaches without aura.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
that are not already on file. 

2.  A VA examination by an orthopedist 
should be conducted in order to determine 
the etiology and severity the appellant's 
low back disorder.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner for review in conjunction 
with the examination.  It is requested 
that the examiner indicate to the extent 
possible whether the spondylolisthesis of 
L5-S1, if diagnosed, is congenital or 
developmental in nature or acquired. 

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
low back disorder diagnosed may be 
attributed to service or, if existing 
prior to service, whether it is as likely 
as not that the preservice low back 
disorder was aggravated beyond normal 
progression during service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  A VA examination by a neurologist 
should be conducted in order to determine 
the etiology and severity the appellant's 
headache disorder.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner for review in conjunction 
with the examination.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that that the 
headaches if diagnosed are a chronic 
disorder and, if, yes, whether it is as 
likely as not that that the headaches are 
related to military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

4.  The RO should also review the record 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to service connection claims for a 
right hip and right knee disorder.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the case should be 
reviewed by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





